REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance:

Claim 2 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for detecting and removing foreign matter in an agricultural product stream of a manufacturing process, the method comprising: scanning a region of a product stream using a light source; generating a hyperspectral image in real time from the region; determining a product fingerprint from the hyperspectral image in real time; and determining in real time whether foreign matter is present in the product stream based on the product fingerprint and a hyperspectral fingerprint database containing a plurality of hyperspectral fingerprints using a computer processor; and removing a first portion of the product stream in response to determining foreign matter is present. 

Claim 18 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for detecting oil or lubricant in a tobacco product stream of a manufacturing process, the method comprising: scanning a region of the tobacco product stream using a light source; generating a hyperspectral image in real time from the region; determining a product fingerprint from the hyperspectral image in real time; and determining in real time whether oil or lubricant is present in the tobacco product stream based on the product fingerprint and a hyperspectral fingerprint database containing a plurality of hyperspectral fingerprints using a computer processor. 

  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655